Citation Nr: 1615582	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  10-30 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a broken rib.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for left upper extremity radiculopathy.

4.  Entitlement to service connection for bilateral knee disabilities.

5.  Entitlement to an initial evaluation in excess of 20 percent for service connected degenerative disc disease with arthritis of the lumbosacral spine.

6.  Entitlement to an initial evaluation in excess of 20 percent for service connected cervical degenerative disc disease with cervical sprain and spondylosis.

7.  Entitlement to an initial evaluation in excess of 10 percent for service connected left foot condition with hallux limitus/rigidus, tendonitis, and degenerative joint disease of the first metatarsophalangeal joint. 

8.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss.

9.  Entitlement to a compensable initial evaluation for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from October 2008, December 2011, and August 2014 rating decisions of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

The October 2008 rating decision denied service connection for lung condition, back and neck problems, left foot condition, bilateral hearing loss, tinnitus, collar bone condition, memory loss, and rib condition.  In October 2009, the Veteran submitted a notice of disagreement with all but the memory loss issue.  The RO issued a July 2010 Statement of the Case.  In a July 2010 VA Form 9, the Veteran perfected his appeal on the issues of back and neck problems, left foot condition, bilateral hearing loss, tinnitus, collar bone condition, and rib condition only.

The December 2011 rating decision denied service connection for an acquired psychiatric disability, sciatica of the bilateral lower extremities, bilateral knee conditions, headaches, and left upper extremity neuropathy.  In January 2012, the Veteran submitted a notice of disagreement with all of these issues.  The RO issued a June 2013 Statement of the Case.  In a June 2013 VA Form 9, the Veteran perfected his appeal on all of these issues.

In a June 2013 rating decision, the Veteran was granted service connection for bilateral hearing loss, tinnitus, and chronic obstructive pulmonary disease (COPD).  This constitutes full grants of the benefits sought for these disabilities.  In August 2013, the Veteran submitted a notice of disagreement with the initial ratings assigned for bilateral hearing loss and COPD.  The RO issued a March 2014 Statement of the Case.  In an April 2014 VA Form 9, the Veteran perfected his appeal on the increased initial rating issues.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in January 2014 on the issues of service connection for psychiatric disability, sciatica of the bilateral lower extremities, bilateral knee disability, headaches, left upper extremity neuropathy, collar bone disability, low back disability, cervical spine disability, left foot disability, and rib disability.  A transcript of the hearing is associated with the claims file.

In July 2014, the Board granted service connection for low back disability, neck disability, and left foot disability, denied service connection for lower extremity radiculopathy, broken collar bone, and acquired psychiatric disorder, and remanded the issues of service connection for left upper extremity radiculopathy, broken rib, headaches, and bilateral knee disabilities for further development.

The grants contained within the July 2014 Board decision were effectuated by an August 2014 rating decision.  This rating decision granted service connection for degenerative disc disease with arthritis of the lumbosacral spine with a 20 percent rating effective August 6, 2007; cervical degenerative disc disease with cervical sprain and spondylosis with a 20 percent rating effective August 6, 2007; and left foot condition with hallux limitus/rigidus, tendonitis and degenerative joint disease of the first metatarsophalangeal joint with a 10 percent rating effective August 6, 2007.  In October 2014, the Veteran filed a notice of disagreement with the initial ratings assigned.  The RO issues a statement of the case in June 2015.  In a June 2015 VA Form 9, the Veteran perfected his appeal on all of these issues and requested a video conference hearing.

The issues of increased initial ratings for bilateral hearing loss, COPD, degenerative disc disease with arthritis of the lumbosacral spine, cervical degenerative disc disease with cervical sprain and spondylosis, and left foot condition with hallux limitus/rigidus, tendonitis, and degenerative joint disease of the first metatarsophalangeal joint are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence shows that the Veteran has current residuals of a broken rib (rib deformity) that is attributable to his period of active duty military service.
	
2.  The evidence shows that the Veteran has current headaches that are attributable to his service connected cervical spine disability.

3.  The evidence shows that the Veteran has current left upper extremity radiculopathy that is attributable to his service connected cervical spine disability.
	
4.  Resolving reasonable doubt in the Veteran's favor, bilateral knee disabilities are likely attributable to his military service.


CONCLUSIONS OF LAW

1.  The Veteran has residuals of a broken rib that are the result of injury incurred in active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The Veteran's headaches are attributable to his service connected cervical degenerative disc disease with cervical sprain and spondylosis.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The Veteran's left upper extremity radiculopathy attributable to his service connected cervical degenerative disc disease with cervical sprain and spondylosis.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The Veteran has bilateral knee disabilities that are the result of injury incurred in active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Residuals of Broken Rib

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  To prevail on a claim of direct service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The January 2014 VA examination found rib cage deformity.  The Veteran contends that he has a broken rib condition due to his physical training and parachute jumps during service.  See January 2014 Hearing Transcript.  Specifically, he reports that he injured his ribs on December 3, 1970, May 19, 1971, and June 3, 1971.  See October 2009 Statement in Support of Claim.  The Veteran is competent to provide lay evidence regarding in-service injury.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Moreover, the medical evidence shows a healed rib fracture.  See e.g., November 2014 VA examination.  Finally, this examiner confirmed that the Veteran's current rib cage deformity is causally related to his lay-reported in-service rib injury.  Thus, service connection is warranted.

Service Connection - Headaches

The Veteran contends that he has a headache condition secondary to his service connected cervical spine disability.  See January 2014 Hearing Transcript.  As the medical evidence of record corroborates this contention, the Board will limit its analysis to this theory of entitlement.

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

During the pendency of this appeal, the Veteran's headache complaints have been diagnosed as cervical cephalgia or occipital headaches due to his neck (cervical spine) disability.  See e.g., November 2014 VA examination; January 2016 VA examination.  The Veteran is currently service connected for cervical degenerative disc disease with cervical sprain and spondylosis.  Thus, service connection is warranted on a secondary basis.


Service Connection - Left Upper Extremity Radiculopathy

The Veteran has claimed that he has left upper extremity radiculopathy secondary to his service connected cervical degenerative disc disease with cervical sprain and spondylosis.

During this appeals period, the Veteran has been diagnosed with left upper extremity radiculopathy.  See e.g., November 2014 VA examination.  Likewise, he is currently service connected for cervical degenerative disc disease with cervical sprain and spondylosis.  The remaining question is whether his current condition is causally linked to his service connected disability.  To this end, the examiner who performed the November 2014 and January 2016 examinations found that they were, noting that the Veteran's cervical spine disability results in constant radicular nerves pinching and irritation that leads to this radiculopathy.  Thus, service connection is warranted on a secondary basis.

Service Connection - Bilateral Knee Disabilities

The Veteran is seeking service connection for bilateral knee disabilities.

Certain disorders, such as arthritis, including degenerative joint disease, are presumed to have been incurred in service if manifested within one year of separation from service to a degree of 10 percent or more.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309.  A 10 percent evaluation for arthritis of the right knee would require x-ray evidence of arthritis and some limitation of motion or pain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  There is no x-ray evidence of arthritis of the knees within one year of his separation from service.  Instead, the record first shows complaints of knee pain in March 2008, more than thirty years after separation.  Therefore, presumptive service connection is not warranted for the Veteran's bilateral knee condition.

Even if the Veteran does not meet the requirements of 38 C.F.R. §§ 3.307, 3.309, as here, the claim still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

Again, direct service connection requires competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, service connection can be established by competent and credible evidence of a continuity of symptomatology between current disability and military service.  38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as arthritis).

During the pendency of this appeal, the Veteran has been diagnosed with bilateral knee strain and sprain.

The Veteran contends that he has bilateral knee disabilities due to his physical training and parachute jumps during service.  See January 2014 Hearing Transcript.  
His service personnel records confirm that his principle duty from March 1970 to April 1970 was basic airborne and that he took airborne refresher training in June 1970.  This is consistent with the Veteran's account of multiple parachute jumps during training.

The remaining question is whether a nexus exists between the Veteran's current bilateral knee conditions and his military service.  In a September 2013 private opinion, Dr. S.T.H. found that the Veteran's bilateral knee chronic strain and sprain was the result of his military training and duties of running, marching, and paratrooper, which placed additional force on his bilateral knees, predisposing them to future degenerative process.  Dr. S.T.H. reference two articles that described the aches and pains associated with skydiving and the impact of landing.  The November 2014 VA examiner disagreed, noting that there were no complaints of or treatment for knee pain or injury during service and no continuation of care after his separation from service.  In January 2016, this examiner elaborated on his negative opinion, noting that the bilateral knee degenerative arthritis was more likely due to his post-service employment in a coal mine and his age.  The Board finds both opinions to be competent, credible, and highly probative.  Thus, the record seems to be in relative equipoise on the question of whether the Veteran's bilateral knee disability is related to parachute landings in service.  As reasonable doubt is resolved in the claimant's favor, an award of service connection is warranted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of a broken rib is granted.

Service connection for headaches is granted.

Service connection for left upper extremity radiculopathy is granted.

Service connection for bilateral knee disabilities is granted.


REMAND

In the April 2014 VA Form 9 perfecting his appeal with regard to the issues of increased initial ratings for bilateral hearing loss and COPD, the Veteran requested a Travel Board hearing.

Similarly, in the June 2015 VA Form 9 perfecting his appeal with regard to the issues of increased initial ratings for degenerative disc disease with arthritis of the lumbosacral spine, cervical degenerative disc disease with cervical sprain and spondylosis, and left foot condition with hallux limitus/rigidus, tendonitis, and degenerative joint disease of the first metatarsophalangeal joint, the Veteran requested a BVA videoconference hearing.

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Thus far, neither hearing has taken place.

The Veteran was scheduled to testify at a video conference hearing before a Veterans Law Judge on November 4, 2015.  In an October 2015 correspondence, the Veteran's attorney requested postponement of that hearing until her request for a copy of the Veteran's claims file was completed.  This is good cause for rescheduling a hearing.  The Veteran's attorney was sent a copy of the claims file in December 2015.  Thus, the Veteran should be scheduled for a hearing on these issues.

As the Veteran has asked for two different types of hearings, he should be asked to clarify which type of hearing he prefers.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, through his representative, and request that he clarify whether he prefers a Travel Board or videoconference hearing on the issues of increased initial ratings for bilateral hearing loss, COPD, degenerative disc disease with arthritis of the lumbosacral spine, cervical degenerative disc disease with cervical sprain and spondylosis, and left foot condition with hallux limitus/rigidus, tendonitis, and degenerative joint disease of the first metatarsophalangeal joint.

2.  Once he has clarified his preference, schedule the Veteran for an appropriate Board hearing.  A copy of the letter advising the Veteran of the time and place to report should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


